Citation Nr: 1810933	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for a psychiatric disorder prior to August 20, 2016.

2.  Entitlement to service connection for hypertension, to include as secondary to and/or aggravated by a service-connected psychiatric disorder. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In March 2015 and November 2017, the Board remanded the issues on appeal for further development.  The Board notes that as discussed in the November 2017 Remand, the issues of an increased rating for a psychiatric disorder as of August 20, 2016, and an earlier effective date for TDIU are no longer on appeal.  


FINDINGS OF FACT

1.  Prior to August 20, 2016, the Veteran's psychiatric disorder has been manifested by occupational and social deficiencies in most areas; there is no showing of total occupational and social impairment.

2.  The Veteran's hypertension was not shown in service or for many years thereafter, to include as secondary to and/or aggravated by a service-connected psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for an acquired psychiatric disorder prior to August 20, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for entitlement to service connection for hypertension, to include as secondary to and/or aggravated by a service-connected psychiatric disorder, have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected psychiatric disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder is assigned an initial disability rating of 70 percent prior to August 20, 2016 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant the next higher 100 percent rating, the evidence demonstrates total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

After a review of the evidence of record, the Board determines that a rating in excess of 70 percent is not warranted prior to August 20, 2016.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause total occupational and social impairment.

Specifically, in an April 2012 VA examination, the Veteran presented with symptoms of depression, anxiety, chronic sleep impairments, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and obsessive rituals which interfere with routine activities.  On examination, the examiner reported that the Veteran presented casually dressed, pleasant, and alert/oriented in all spheres.  Further, he had clear and relevant speech, and his judgment/insight was reported as fair.  Of note, the examiner stated that the Veteran was "bright and articulate."  There was no evidence of delusions, hallucinations, or thought disorder.  As such, the examiner determined that the Veteran's symptoms caused occupational and social impairment with occasional decrease with reduced reliability and productivity. 

In a May 2014 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and obsessional rituals which interfere with routine activities.  The Veteran was cooperative on examination and denied current suicidal ideations.  There was no evidence of delusions, hallucinations, or a thought disorder.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In an August 2014 treatment evaluation, while the Veteran indicated that he had thoughts of suicide in the past, he stated that he has no current thoughts of suicide, nor has he ever actually attempted suicide.  In a July 2015 treatment evaluation, the Veteran presented as calm, cooperative, alert and oriented in all spheres with a normal affect.  He denied suicidal ideations and there was no evidence of delusions and/or a thought disorder.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 70 percent for the period on appeal.  Specifically, the Board finds that while the Veteran stated that he has at times had thoughts of suicide, the medical evidence indicates that the Veteran had only sporadic and fleeting reports of suicidal ideations that were generally characterized as passive with no intent or plan.  In fact, the Veteran denied thoughts of suicide altogether at his May 2014 VA examination and July 2015 VA treatment evaluation, respectively.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Moreover, the Board also notes that while the Veteran exhibited some symptoms of a higher rating, such as passive suicidal ideations and obsessive rituals, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and, assigns an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes without any signs of a psychosis, thought disorder, hallucinations, or delusions.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran reported that he isolates himself socially, he nevertheless had a close relationship with his brother.  Further, the April 2012 examination reports that the Veteran also has a close relationship with his children and grandchildren.  Moreover, while the Veteran was not currently in a relationship, the Veteran reported that he has been able to maintain intimate relationships for at least one year at a time.  Therefore, he did not display total social and occupational impairment even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score reported by the VA examiner in April 2012 was 55.  A GAF score of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).    

In this case, the Board finds that the Veteran's symptoms are most consistent with the more "moderate" symptoms reflected in a GAF score of 51 to 60, but not so severe that the Veteran was totally occupationally and socially impaired - especially given that the Veteran did not exhibit hallucinations, delusions, psychosis, or a thought disorder.  Thus, while the Veteran's symptoms were significant, they are not so severe as to warrant a rating in excess of 70 percent during the entire period on appeal.

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his acquired psychiatric disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disorder is evaluated.  Specifically, while the Veteran reported that he had impulse control problems, suicidal ideations, and panic attacks, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to his psychiatric disorder on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran is claiming entitlement to service connection for hypertension which he specifically asserts is caused by or aggravated by his service-connected psychiatric disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  For qualifying disorders, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In this case, based on the evidence of record the Board determines that service connection is not warranted for hypertension.

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to hypertension disorder during service.  Specifically, the Veteran's January 1971 separation examination is silent for any signs, symptoms, or a diagnosis of hypertension.  Moreover, the Veteran did not endorse any symptoms of hypertension on separation.  

Moreover, the objective medical evidence does not reflect any symptoms or a diagnosis of hypertension until approximately 2002 - over 30 years after his separation from service.  As such, a continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. §§ 3.307(a)(3).  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Specifically, that his hypertension is related to his service-connected psychiatric disorder.  In this regard, the Board notes that the Veteran does not allege that he had continuous symptoms of hypertension since service.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty. 

In a July 2012 VA examination, the examiner opined that the Veteran's hypertension was not related to service but instead was related to his age, obesity, and drug use.  Similarly, in an August 2016 VA examination, the VA examiner indicated that his hypertension was less likely than not related to active service, to include his service-connected psychiatric disorder.  In support, he indicated that the Veteran's treatment records were silent for any signs or symptoms of hypertension.  Further, he stated that the Veteran's hypertension was more likely related to the Veteran's risk factors, such as obesity.  Moreover, the examiner noted that there was no evidence to support a causal link between psychological stressors and hypertension.  Additionally, in a December 2017 addendum opinion, the examiner opined that the Veteran's service-connected psychiatric disorder did not aggravate his hypertension as "the medical literature does not support that PTSD chronically worsens hypertension."  Moreover, he noted that the Veteran's hypertension has "followed a natural course" with no indication of aggravation.  

The Board acknowledges the Veteran has submitted medical literature to support a nexus between psychiatric disorders and hypertension.  Nevertheless, the Board finds the medical literature submitted by the Veteran to be of minimal probative value, as it does not specifically address the Veteran's situation nor provide a basis for a medical opinion of record.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Specifically, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Id.   

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding an etiology of his hypertension.  See Jandreau, 492 F.3d at 1377, n.4.  Because this disability is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  As discussed below, the Veteran has also been provided with VA examinations per the Board's March 2015 and November 2017 Remand instructions.  

Finally, as discussed, this appeal was remanded by the Board in March 2015 and November 2017 to obtain additional records and provide the Veteran with a new VA examination and addendum opinion.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all relevant, outstanding, and available treatment records have been obtained.  The Veteran was provided with a VA examination in August 2017, and the Board finds that this examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in December 2017, the Veteran was provided with an addendum opinion regarding aggravation of his hypertension by his service-connected psychiatric disorder, which the Board also finds adequate to adjudicate the claim.  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 70 percent for an acquired psychiatric disorder prior to August 20, 2016, is denied.

Service connection for hypertension, to include as secondary to and/or aggravated by a service-connected psychiatric disorder, is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


